Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 9-6-22 has been entered and fully considered by the examiner.

Election/Restrictions
Newly added claim 22 recites “wherein the relay optical structure arranged between the image display and the light guide plate to relay the image light from the image display to the light guide plate, and form an intermediate image at least twice before the image light enters the light guide plate.”
However, the applicant has previously elected Species A (Fig. 3), Species F (Fig. 12), Species H (Fig. 17), Species Z (Fig. 37), Species AA (Fig. 40) and Species FF (Fig. 44).  Elected Species H (Fig. 17) is clearly directed towards only a single intermediate image (700), and the “form an intermediate image at least twice” limitation of claim 22 is instead directed towards the unelected Species I (Fig. 18), which has intermediate images 701a and 701b.
Therefore, claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5-11-22.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2018/0031843) in view of Takeda et al. (US 2018/0095281, hereafter “Takeda ‘281”).
Regarding claim 1, Pan (Fig. 2, 3 and 11) discloses a head-mounted display device comprising:
an image display (326) to emit image light (L2);
a light guide plate (228 in Fig. 2, called an “optical waveguide” in [0057], with details shown more clearly in Fig. 11, also corresponding to 328 in Fig. 3) to guide the image light and emit the image light to an eye of a wearer who wears the head-mounted display device (“the optical waveguide element may project the image beam L2 to the eye of the user 900” as discussed in [0056]), the light guide plate including a reflection structure (BS1-BS8) and a light guide structure (1100) to reflect the image light to outside of the light guide plate toward the eye of the wearer (“the beam splitters BS1 to BS8 is an optical element allowing part of the light to pass through and part of the light to be reflected, so as to project the image beam L2 from the waveguide part 1100 to the projection target EB” as discussed in [0059]); and
a relay optical structure (330) arranged between the image display and the light guide plate (as seen in Fig. 3, the 330 is between the 326 and 328) to relay the image light from the image display to the light guide plate (330 transmits the light L2, from 326, to 328, see [0041]), and form an intermediate image at least once before the image light enters the light guide plate (330 is used to “focus and form the intermediate image M” as discussed in [0041]).
However, Pan fails to teach or suggest wherein “the image display is located posterior to a plane that is in contact with both eyeballs of the wearer.”
Takeda ‘281 (Fig. 1) discloses a head-mounted display device (discussed in [0001]) comprising:
an image display (11) located posterior to a plane that is in contact with both eyeballs of the wearer (as seen in Fig. 1, 10 is located entirely “below” the eyeballs EY of the wearer in the X direction) to emit image light (11 is an “image forming section that outputs the image light” as discussed in [0039]);
an optical member (32) to guide the image light (AX) and emit the image light (as KK) to eyes of a wearer who wears the head-mounted display device (32 guides the light AX to the user’s eye EY as light KK, discussed in [0048]); and
a relay optical structure (12c) arranged between the image display and the optical member (as seen in Fig. 3, 12c is between 11 and 32) to relay the image light from the image display to the optical member (12c transmits the light AX from 11, to 32, see [0040]), and form an intermediate image at least once before the image light enters the light guide member (intermediate image CZ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan so the image display is located posterior to a plane that is in contact with both eyeballs of the wearer as taught by Takeda ‘281 because Takeda ‘281 teaches that a variety of arrangements for the image display are possible (eg. next to the temples as seen in Fig. 1, but also possibly vertically above the eyes as in Fig. 8, etc.) without hindering operation of the display device.

Regarding claim 6, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, and Takeda ‘281 further discloses wherein a center of the image display (the center of 10, eg. approximately where label 51 is located, in Fig. 1) is arranged so as to overlap with a temporal bone of the wearer (as seen in Fig. 1, the central portion of 10 is right in front of the ear, which is the area of the temporal bone of a wearer, compare to the applicant’s Fig. 4).
It would have been obvious to one of ordinary skill in the art to combine Pan and Takeda ‘281 for the same reasons as discussed above.

Regarding claim 8, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, and Takeda ‘281 further discloses wherein the relay optical structure includes at least a relay lens group (including lens 14 to, see [0040]).
It would have been obvious to one of ordinary skill in the art to combine Pan and Takeda ‘281 for the same reasons as discussed above.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Takeda ‘281 as applied to claim 1 above, and further in view of Wall et al. (US 2017/0299860).
Regarding claim 2, Pan and Takeda ‘281 discloses a head-mounted display device as discussed above, and Pan further discloses:
an optical structure (340) located between a position of the intermediate image and the light guide plate (as seen in Fig. 3, 340 is between M and 328).
However, Pan and Takeda ‘281 fail to teach or suggest where the optical structure is “to transform the image light to one of parallel light and telecentric light.”
Wall (Fig. 3 and 8) discloses a head-mounted display device (discussed in [0002]) comprising:
an image display (203) to emit image light (“light corresponding to the image” discussed in [0052]);
a light guide plate (100, called a “waveguide”) to guide the image light and emit the image light to an eye of a wearer who wears the head-mounted display device (“100 can transfer light corresponding to the image from an entrance pupil of the waveguide to an exit pupil of the waveguide, where the image can be viewed by for example, a human eye 214” as discussed in [0052]); and
a relay optical structure (including 802, 804, 806, 808, and 810, seen in Fig. 8, with “lens relay” discussed in [0108]) arranged between the image display and the light guide plate (as seen in Fig. 8, 802, 804, 806, 808, and 810 are each “before” element 306, while Fig. 3A shows that 306 is between the image display and the light guide plate) to relay the image light from the image display to the light guide plate (as seen in Fig. 8, the light is relayed from 203 via entrance pupil 801, and then through 802, 804, 806, 808, and 810 before being output to 100, see [0111]), and form an intermediate image at least once before the image light enters the light guide plate (an intermediate image is formed at 306 by 802, 804, 806, 808, and 810, see also [0108]), and
an optical structure (308) located between a position of the intermediate image and the light guide plate (308 is between the intermediate image 306 and 100, shown in Fig. 3A) to transform the image light to one of parallel light (308 is used to “collimate and project the display image” as discussed in [0064]) and telecentric light (this limitation is not being examined due to the alternative language “one of”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 so the optical structure is to transform the image light to parallel light as taught by Wall because this improves image quality (see [0114]).

Regarding claim 3, Pan, Takeda ‘281, and Wall disclose a head-mounted display device as discussed above, and Wall further discloses wherein the optical structure (308) is one of a concave mirror and a collimator lens (“lens” and “collimate” both discussed in [0064]).
It would have been obvious to one of ordinary skill in the art to combine Pan and Takeda ‘281 with Wall for the same reasons as discussed above.

Claims 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Takeda ‘281 as applied to claim 1 above, and further in view of Takeda et al. (US 2013/0235440, hereafter “Takeda ‘440”).
Regarding claim 5, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, and Pan further discloses:
a temple to rest on an ear of the wearer to support the head-mounted display device (the “arms” of the glasses, shown over the ears of the user’s head 900 in Fig. 2).
However, Pan and Takeda ‘281 fail to teach or suggest wherein a center of the image display is located posterior to at least a center of an interval between the light guide and the temple.
Takeda ‘440 (Fig. 8 and 9) discloses a head-mounted display device (seen on a user’s head in Fig. 8) comprising:
an image display (511a) to emit image light (for forming “image light” as discussed in [0070]);
an optical member (20) to guide the image light (SL) and emit the image light (as PL) to eyes of a wearer (EY) who wears the head-mounted display device (“enabling the wearer to observe the virtual image” as discussed in [0039]); and
a relay optical structure (ML, with “relay lens” discussed in [0070]) arranged between the image display and the optical member (as seen in Fig. 9, ML is between the image display 511a and 20) to relay the image light from the image display to the optical member (as seen in Fig. 9, the light GL is relayed from 511a to 20 as SL), and
a temple (EB) to rest on an ear of the wearer to support the head-mounted display device (as seen in Fig. 8, seen also at a different angle in Fig. 3).
Additionally, Takeda ‘440 discloses wherein the entire image display 511a is behind the temple (as seen in Fig. 8).
Therefore, the combination of Pan and Takeda ‘281 with Takeda ‘440 would provide a head-mounted display device wherein a center of the image display (eg. the center of 511a, shown in Fig. 8 of Takeda ‘440) is located posterior to at least a center of an interval between the light guide and the temple (as taught by Pan, the imaging element 328, corresponding to the “virtual-image forming member 20” of Takeda ‘440, may be a light guide as seen in Fig. 11, and as shown in Fig. 8 of Takeda ‘440, the “center of an interval between the light guide and the temple” occurs roughly near the ear of the user, while 511a is positioned more to the right side, which is the posterior position in the view of Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 so a center of the image display is located posterior to at least a center of an interval between the light guide and the temple as taught by Takeda ‘440 because this may “disperse the weight of the entire virtual image display device 500 and adjust the balance of the center of gravity” (see [0076]).

Regarding claim 11, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, however fails to teach or suggest a condensing optical structure arranged between the image display and the relay optical structure to condense the image light emitted from the image display.
Takeda ‘440 (Fig. 8 and 9) discloses a head-mounted display device (seen on a user’s head in Fig. 8) comprising:
an image display (511a) to emit image light (for forming “image light” as discussed in [0070]);
an optical member (20) to guide the image light (SL) and emit the image light (as PL) to eyes of a wearer (EY) who wears the head-mounted display device (“enabling the wearer to observe the virtual image” as discussed in [0039]); and
a relay optical structure (ML, with “relay lens” discussed in [0070]) arranged between the image display and the optical member (as seen in Fig. 9, ML is between the image display 511a and 20) to relay the image light from the image display to the optical member (as seen in Fig. 9, the light GL is relayed from 511a to 20 as SL), and
a condensing optical structure (CLr, CLg, and CLb) arranged between the image display and the relay optical structure (as seen in Fig. 9, CLr, CLg, and CLb are between the image display 511a and ML) to condense the image light emitted from the image display (“CLr, CLg, and CLb that respectively condense color lights emitted from the color light sources 511r, 511g, and 511b” as discussed in [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 to include a condensing optical structure arranged between the image display and the relay optical structure to condense the image light emitted from the image display as taught by Takeda ‘440 because this allows a “wearer to recognize the virtual image” (see [0075]).

Regarding claim 12, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, however fail to teach or suggest an optical structure to bend the image light emitted from the image display and cause the image light to enter the relay optical structure.
Takeda ‘440 (Fig. 8 and 9) discloses a head-mounted display device (seen on a user’s head in Fig. 8) comprising:
an image display (511a) to emit image light (for forming “image light” as discussed in [0070]);
an optical member (20) to guide the image light (SL) and emit the image light (as PL) to eyes of a wearer (EY) who wears the head-mounted display device (“enabling the wearer to observe the virtual image” as discussed in [0039]); and
a relay optical structure (ML, with “relay lens” discussed in [0070]) arranged between the image display and the optical member (as seen in Fig. 9, ML is between the image display 511a and 20) to relay the image light from the image display to the optical member (as seen in Fig. 9, the light GL is relayed from 511a to 20 as SL), and
an optical structure (CLr, CLg, and CLb) to bend the image light emitted from the image display (CLr, CLg, and CLb are “condensing lenses” as discussed in [0071], and so will bend the light to be more concentrated) and cause the image light to enter the relay optical structure (as seen in Fig. 9, image light GL enters the relay optical structure ML via CLr, CLg, and CLb, and then through FB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 to include an optical structure to bend the image light emitted from the image display and to cause the image light to enter the relay optical structure as taught by Takeda ‘440 because this allows a “wearer to recognize the virtual image” (see [0075]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Takeda ‘281 as applied to claim 1 above, and further in view of Osterhout et al. (US 2016/0116745).
Regarding claim 13, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, however fails to teach or suggest a light shield.
Osterhout (Fig. 104-106) discloses a head-mounted display device including a light shield (10420) to switch the light guide plate between a non-transparent state (called a “blocking mode” for example seen at 10622 in Fig. 106) and one of a transparent state and a semi-transparent state (called a “non-blocking mode” for example seen at 10623 in Fig. 106) at least in a direction from the light guide plate to the eyes of the wearer (10420 is controllable to “enabling a selectable optical density” for “blocking see-thru light from the environment” as discussed in [0508]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 to include a light shield as taught by Osterhout because this can “improve the appearance of opacity in displayed objects” (see [0508]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Takeda ‘281 as applied to claim 1 above, and further in view of Heinrich et al. (US 2013/0169513).
Regarding claim 14, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, however fail to teach or suggest a bone-conduction speaker provided in a display housing that houses the image display to cause a bone of the wearer to vibrate to transfer sound.
Heinrich (Fig. 2) discloses a head-mounted display device including a bone-conduction speaker (134) provided in a display housing (114) that houses the image display (132) to cause a bone of the wearer to vibrate to transfer sound (“134 is configured to transmit a signal to cause vibrations in a bone” to “cause the user to perceive sound” as discussed in [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 to include a bone-conduction speaker as taught by Heinrich because this allows a user to perceive sound that is not projected towards others in the vicinity, providing a “personal and discreet listening experience for the user” (see [0025]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pan and Takeda ‘281 as applied to claim 1 above, and further in view of Hiraide (US 2014/0327603).
Regarding claim 15, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, and Pan further discloses:
a housing (210, called a “body”) that houses at least the light guide plate and the relay optical structure (as seen in Fig. 2, similar to “the image display device 120 is disposed in the apparatus body 110” as discussed in [0029]).
However, Pan and Takeda ‘281 fail to teach or suggest wherein there is also a frame connected to the housing.
Hiraide (Fig. 1) discloses a head-mounted display device, comprising:
a housing (including 105d and 108) that houses at least the light guide plate (20 is enclosed by 108 on the bottom, see [0042]) and the optical structure (optical structure 105a and 105b is “covered with a cover-like armor member” 105d as discussed in [0042]); and
a frame (including 104 and 107) to fix the head-mounted display device to a head of the wearer (using 104, for example by being “supported by the ears” as discussed in [0045]), wherein the frame is connected to the housing at a position of any portion where the light guide plate is housed, of the housing (107 is attached to 108 near the center where the two light guide members meet, see [0043] which discusses how “center section 108g of the protector 108 is fixed to a center section 107g of the frame 107”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 to include a frame connected to the housing as taught by Hiraide because this provide protection for the light guide and optical system (see [0044]).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pan and Takeda ‘281 as applied to claim 1 above, and further in view of Peterson (US 2017/0142392).
Regarding claim 18, Pan and Takeda ‘281 disclose a head-mounted display device as discussed above, however fail to teach or suggest a receiver to receive image data from an external device, wherein the image display emits the image light based on the image data.
Peterson discloses a head-mounted display device (“head mounted stereoscopic display system” discussed in [0003]) including a receiver to receive image data (called a “video signal” in [0086]) from an external device (discussed in [0086], the display receives a video signal “with a cable” from an external device such as a “motherboard,” similar to Fig. 2), wherein the image display emits the image light based on the image data (although “light” is not directly references, “luminance” and “brightness” of the display based on the “signal of the input image” is discussed in [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pan and Takeda ‘281 to include a receiver to receive image data from an external device, wherein the image display emits the image light based on the image data as taught by Peterson because this can reduce the number of circuits required in the head mounted display, reducing weight.

Regarding claim 20, Pan, Takeda ‘281, and Peterson disclose a head-mounted display device as discussed above, and Peterson further discloses wherein the receiver receives at least one of the image data and voice data from the external device based on a V-by-One HS system (“the output of the motherboard and the display is conventionally limited to standard interfaces, such as for example, MIPI, low-voltage differential signaling (LVDS), V-by-One” as discussed in [0086]).
It would have been obvious to one of ordinary skill in the art to combine Pan and Takeda ‘281 with Peterson for the same reasons as discussed above.

Response to Arguments
Applicant's arguments filed 9-6-22 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Pan fails to teach or suggest “a light guide plate to guide the image light and emit the image light to an eye of a wearer who wears the head-mounted display device, the light guide plate including a reflection structure and a light guide structure to reflect the image light to outside of the light guide plate toward the eye of the wearer” as recited in the newly amended claim.  The examiner respectfully disagrees.
As discussed above, Pan teaches a light guide plate (shown in detail in Fig. 11) to guide the image light and emit the image light to an eye of a wearer who wears the head-mounted display device (“the optical waveguide element may project the image beam L2 to the eye of the user 900” as discussed in [0056]), the light guide plate including a reflection structure (BS1-BS8) and a light guide structure (1100) to reflect the image light to outside of the light guide plate toward the eye of the wearer (“the beam splitters BS1 to BS8 is an optical element allowing part of the light to pass through and part of the light to be reflected, so as to project the image beam L2 from the waveguide part 1100 to the projection target EB” as discussed in [0059]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691